NOTICE OF ALLOWANCE
	This Office Action is in response to Applicant’s amendments and arguments filed 02/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In applicant’s amendments filed 02/23/2021, claims 1-3 are amended and claims 7, 9-20 are withdrawn. Claims 1-20 as filed on 02/23/2021, are currently pending and considered below.

Election/Restrictions
Claims 1-6, 8, 11-12, and 14-17 are allowable. The restriction requirement between Invention I and II and Species A and B, as set forth in the Office action mailed on 07/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II, filed on 07/13/2020, is partially withdrawn and the restriction requirement of Species B, filed on 07/13/2020, remains in full and is not withdrawn.  Claims 11-12, 14-17 directed to a method of performing a triceps extension exercise using the strength training apparatus and the weight bench, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7, 9-10, 13, and 18-20 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed on 02/23/2021, see below. The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 10/23/2020, and were withdrawn. 
Claims 1-6, 8, 11-12, 14-17 as filed on 02/23/2021, and as amended in accordance with the examiner's amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gary Hartman (Reg. 33898) on 02/25/2021.

The application had been amended as follows:

In the claims filed on 02/23/2021:
In claim 1 line 18:
“the user” has been deleted and replaced with ---a user---

In claim 2 line 5:
“the coupling means” has been deleted and replaced with ---the means for coupling the strength training apparatus---

In claim 3 line 5:
“the coupling means” has been deleted and replaced with ---the means for coupling the strength training apparatus---

In claim 11 line 8:
“the user’s upper arms” has been deleted and replaced with ---the upper arms of the user---

In claim 11 lines 10-11:


In claim 11 line 12:
“the side” has been deleted and replaced with ---a side---

In claim 12 line 3:
“a base frame” has been deleted and replaced with ---the base frame---

In claim 14 line 2:
“the height and angle” has been deleted and replaced with ---a height and an angle---

In claim 16 line 5:
“it” has been deleted and replaced with ---the abutment rod---

Claims 7, 9-10, 13, 18-20 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1. 

“means for coupling the strength training apparatus to the weight bench when the weight bench is within the space between first and second main support arms” (claim 1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO NGUYEN KIM DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/
Examiner, Art Unit 3784    

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784